Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 1 of 14 Page ID #:619




 1    George D. Yaron, ESQ. (Bar #96246)
 2    gyaron@yaronlaw.com
      James I. Silverstein, ESQ. (Bar #143543)
 3    jsilverstein@yaronlaw.com
 4    YARON & ASSOCIATES
      1300 Clay Str., Suite 800
 5
      Oakland, California 94612
 6    Telephone: (415) 658-2929
      Facsimile: (415) 658-2930
 7

 8    Attorneys for Plaintiff
      AMERICAN CONTRACTORS
 9
      INSURANCE COMPANY RISK
10    RETENTION GROUP
11

12
                              UNITED STATES DISTRICT COURT
13
                             CENTRAL DISTRICT OF CALIFORNIA
14

15     AMERICAN CONTRACTORS
       INSURANCE COMPANY RISK                        Case No.: 2:20-cv-08402 JFW (JCx)
16     RETENTION GROUP,
17                    Plaintiff,
                                                     Hon. John F. Walter
18              v.
19     GRANITE STATE INSURANCE                       STIPULATED PROTECTIVE
       COMPANY, ET AL.,                              ORDER
20
                      Defendants.                    DISCOVERY MATTER
21

22

23

24       1.      A. PURPOSES AND LIMITATIONS
25            As the parties have represented that discovery in this action is likely to involve
26    production of confidential, proprietary, or private information for which special
27    protection from public disclosure and from use for any purpose other than prosecuting
28    this litigation may be warranted, this Court enters the following Protective Order. This
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 2 of 14 Page ID #:620




 1    Order does not confer blanket protections on all disclosures or responses to discovery.
 2    The protection it affords from public disclosure and use extends only to the limited
 3    information or items that are entitled to confidential treatment under the applicable
 4    legal principles. Further, as set forth in Section 12.3, below, this Protective Order does
 5    not entitle the parties to file confidential information under seal. Rather, when the
 6    parties seek permission from the court to file material under seal, the parties must
 7    comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
 8    District Judge and Magistrate Judge.
 9          B. GOOD CAUSE STATEMENT
10          In light of the nature of the claims and allegations in this case and the parties’
11    representations that discovery in this case will involve the production of confidential
12    records, and in order to expedite the flow of information, to facilitate the prompt
13    resolution of disputes over confidentiality of discovery materials, to adequately
14    protect information the parties are entitled to keep confidential, to ensure that the
15    parties are permitted reasonable necessary uses of such material in connection with
16    this action, to address their handling of such material at the end of the litigation, and
17    to serve the ends of justice, a protective order for such information is justified in this
18    matter. The parties shall not designate any information/documents as confidential
19    without a good faith belief that such information/documents have been maintained
20    in a confidential, non-public manner, and that there is good cause or a compelling
21    reason why it should not be part of the public record of this case.
22    2.    DEFINITIONS
23          2.1    Action: The instant action: American Contractors Insurance Company
24    Risk Retention Group v. Granite State Insurance Company, et al. Case No. 2:20-cv-
25    08402 JFW (JCx).
26           2.2   Challenging Party: a Party or Non-Party that challenges the designation
27    of information or items under this Order.
28    ///
                                                  2
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 3 of 14 Page ID #:621




 1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2    how it is generated, stored or maintained) or tangible things that qualify for protection
 3    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 4    Cause Statement.
 5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 6    support staff).
 7          2.5    Designating Party: a Party or Non-Party that designates information or
 8    items that it produces in disclosures or in responses to discovery as
 9    “CONFIDENTIAL.”
10          2.6    Disclosure or Discovery Material: all items or information, regardless of
11    the medium or manner in which it is generated, stored, or maintained (including,
12    among other things, testimony, transcripts, and tangible things), that are produced or
13    generated in disclosures or responses to discovery in this matter.
14          2.7    Expert: a person with specialized knowledge or experience in a matter
15    pertinent to the litigation who has been retained by a Party or its counsel to serve as
16    an expert witness or as a consultant in this Action.
17          2.8    House Counsel: attorneys who are employees of a party to this Action.
18    House Counsel does not include Outside Counsel of Record or any other outside
19    counsel.
20          2.9    Non-Party: any natural person, partnership, corporation, association, or
21    other legal entity not named as a Party to this action.
22          2.10 Outside Counsel of Record: attorneys who are not employees of a party
23    to this Action but are retained to represent or advise a party to this Action and have
24    appeared in this Action on behalf of that party or are affiliated with a law firm which
25    has appeared on behalf of that party, and includes support staff.
26          2.11 Party: any party to this Action, including all of its officers, directors,
27    employees, consultants, retained experts, and Outside Counsel of Record (and their
28    support staffs).
                                                 3
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 4 of 14 Page ID #:622




 1             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 2    Discovery Material in this Action.
 3             2.13 Professional Vendors: persons or entities that provide litigation support
 4    services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6    and their employees and subcontractors.
 7             2.14 Protected Material: any Disclosure or Discovery Material that is
 8    designated as “CONFIDENTIAL.”
 9             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
10    from a Producing Party.
11    3.       SCOPE
12             The protections conferred by this Order cover not only Protected Material (as
13    defined above), but also (1) any information copied or extracted from Protected
14    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
15    and (3) any deposition testimony, conversations, or presentations by Parties or their
16    Counsel that might reveal Protected Material, other than during a court hearing or at
17    trial.
18             Any use of Protected Material during a court hearing or at trial shall be
19    governed by the orders of the presiding judge. This Order does not govern the use of
20    Protected Material during a court hearing or at trial.
21    4.       DURATION
22             Even after final disposition of this litigation, the confidentiality obligations
23    imposed by this Order shall remain in effect until a Designating Party agrees
24    otherwise in writing or a court order otherwise directs. Final disposition shall be
25    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
26    or without prejudice; and (2) final judgment herein after the completion and
27    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
28    ///
                                                   4
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 5 of 14 Page ID #:623




 1    including the time limits for filing any motions or applications for extension of time
 2    pursuant to applicable law.
 3    5.    DESIGNATING PROTECTED MATERIAL
 4          5.1       Exercise of Restraint and Care in Designating Material for Protection.
 5          Each Party or Non-Party that designates information or items for protection
 6    under this Order must take care to limit any such designation to specific material that
 7    qualifies under the appropriate standards. The Designating Party must designate for
 8    protection only those parts of material, documents, items, or oral or written
 9    communications that qualify so that other portions of the material, documents, items,
10    or communications for which protection is not warranted are not swept unjustifiably
11    within the ambit of this Order.
12          Mass, indiscriminate, or routinized designations are prohibited. Designations
13    that are shown to be clearly unjustified or that have been made for an improper
14    purpose (e.g., to unnecessarily encumber the case development process or to impose
15    unnecessary expenses and burdens on other parties) may expose the Designating Party
16    to sanctions.
17          If it comes to a Designating Party’s attention that information or items that it
18    designated for protection do not qualify for protection, that Designating Party must
19    promptly notify all other Parties that it is withdrawing the inapplicable designation.
20          5.2       Manner and Timing of Designations. Except as otherwise provided in
21    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
22    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23    under this Order must be clearly so designated before the material is disclosed or
24    produced.
25          Designation in conformity with this Order requires:
26                (a) for information in documentary form (e.g., paper or electronic
27    documents, but excluding transcripts of depositions), that the Producing Party affix at
28    a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
                                                   5
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 6 of 14 Page ID #:624




 1    legend”), to each page that contains protected material. If only a portion or portions
 2    of the material on a page qualifies for protection, the Producing Party also must clearly
 3    identify the protected portion(s) (e.g., by making appropriate markings in the
 4    margins).
 5          A Party or Non-Party that makes original documents available for inspection
 6    need not designate them for protection until after the inspecting Party has indicated
 7    which documents it would like copied and produced. During the inspection and before
 8    the designation, all of the material made available for inspection shall be deemed
 9    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
10    copied and produced, the Producing Party must determine which documents, or
11    portions thereof, qualify for protection under this Order. Then, before producing the
12    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
13    to each page that contains Protected Material. If only a portion or portions of the
14    material on a page qualifies for protection, the Producing Party also must clearly
15    identify the protected portion(s) (e.g., by making appropriate markings in the
16    margins).
17                (b) for testimony given in depositions that the Designating Party identifies
18    on the record, before the close of the deposition as protected testimony.
19                (c) for information produced in some form other than documentary and for
20    any other tangible items, that the Producing Party affix in a prominent place on the
21    exterior of the container or containers in which the information is stored the legend
22    “CONFIDENTIAL.” If only a portion or portions of the information warrants
23    protection, the Producing Party, to the extent practicable, shall identify the protected
24    portion(s).
25          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
26    failure to designate qualified information or items does not, standing alone, waive the
27    Designating Party’s right to secure protection under this Order for such material.
28    Upon timely correction of a designation, the Receiving Party must make reasonable
                                                  6
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 7 of 14 Page ID #:625




 1    efforts to assure that the material is treated in accordance with the provisions of this
 2    Order.
 3    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 5    designation of confidentiality at any time that is consistent with the Court’s
 6    Scheduling Order.
 7             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 8    resolution process under Local Rule 37-1 et seq.
 9             6.3   The burden of persuasion in any such challenge proceeding shall be on
10    the Designating Party. Frivolous challenges, and those made for an improper purpose
11    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
12    expose the Challenging Party to sanctions. Unless the Designating Party has waived
13    or withdrawn the confidentiality designation, all parties shall continue to afford the
14    material in question the level of protection to which it is entitled under the Producing
15    Party’s designation until the Court rules on the challenge.
16    7.       ACCESS TO AND USE OF PROTECTED MATERIAL
17             7.1   Basic Principles. A Receiving Party may use Protected Material that is
18    disclosed or produced by another Party or by a Non-Party in connection with this
19    Action only for prosecuting, defending, or attempting to settle this Action. Such
20    Protected Material may be disclosed only to the categories of persons and under the
21    conditions described in this Order. When the Action has been terminated, a Receiving
22    Party must comply with the provisions of Section 13 below.
23             Protected Material must be stored and maintained by a Receiving Party at a
24    location and in a secure manner that ensures that access is limited to the persons
25    authorized under this Order.
26             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
27    otherwise ordered by the court or permitted in writing by the Designating Party, a
28    ///
                                                 7
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 8 of 14 Page ID #:626




 1    Receiving    Party    may    disclose    any    information   or   item   designated
 2    “CONFIDENTIAL” only to:
 3             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 4    as employees of said Outside Counsel of Record to whom it is reasonably necessary
 5    to disclose the information for this Action;
 6             (b) the officers, directors, and employees (including House Counsel) of the
 7    Receiving Party to whom disclosure is reasonably necessary for this Action;
 8             (c) Experts (as defined in this Order) of the Receiving Party to whom
 9    disclosure is reasonably necessary for this Action and who have signed the
10    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11             (d) the court and its personnel;
12             (e) court reporters and their staff;
13             (f) professional jury or trial consultants, mock jurors, and Professional
14    Vendors to whom disclosure is reasonably necessary for this Action and who have
15    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16             (g) the author or recipient of a document containing the information or a
17    custodian or other person who otherwise possessed or knew the information;
18             (h) during their depositions, witnesses, and attorneys for witnesses, in the
19    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
21    form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
22    confidential information unless they sign the “Acknowledgment and Agreement to
23    Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
24    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
25    depositions that reveal Protected Material may be separately bound by the court
26    reporter and may not be disclosed to anyone except as permitted under this Protective
27    Order; and
28    ///
                                                  8
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 9 of 14 Page ID #:627




 1              (i) any mediator or settlement officer, and their supporting personnel,
 2    mutually agreed upon by any of the parties engaged in settlement discussions.
 3    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 4          OTHER LITIGATION
 5          If a Party is served with a subpoena or a court order issued in other litigation
 6    that compels disclosure of any information or items designated in this Action as
 7    “CONFIDENTIAL,” that Party must:
 8              (a) promptly notify in writing the Designating Party. Such notification shall
 9    include a copy of the subpoena or court order unless prohibited by law;
10              (b) promptly notify in writing the party who caused the subpoena or order
11    to issue in the other litigation that some or all of the material covered by the subpoena
12    or order is subject to this Protective Order. Such notification shall include a copy of
13    this Protective Order; and
14              (c) cooperate with respect to all reasonable procedures sought to be pursued
15    by the Designating Party whose Protected Material may be affected.
16          If the Designating Party timely seeks a protective order, the Party served with
17    the subpoena or court order shall not produce any information designated in this action
18    as “CONFIDENTIAL” before a determination by the court from which the subpoena
19    or order issued, unless the Party has obtained the Designating Party’s permission, or
20    unless otherwise required by the law or court order. The Designating Party shall bear
21    the burden and expense of seeking protection in that court of its confidential material
22    and nothing in these provisions should be construed as authorizing or encouraging a
23    Receiving Party in this Action to disobey a lawful directive from another court.
24    9.    A    NON-PARTY’S         PROTECTED         MATERIAL        SOUGHT        TO    BE
25          PRODUCED IN THIS LITIGATION
26              (a) The terms of this Order are applicable to information produced by a Non-
27    Party in this Action and designated as “CONFIDENTIAL.” Such information
28    produced by Non-Parties in connection with this litigation is protected by the
                                                 9
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 10 of 14 Page ID #:628




  1   remedies and relief provided by this Order. Nothing in these provisions should be
  2   construed as prohibiting a Non-Party from seeking additional protections.
  3             (b) In the event that a Party is required, by a valid discovery request, to
  4   produce a Non-Party’s confidential information in its possession, and the Party is
  5   subject to an agreement with the Non-Party not to produce the Non-Party’s
  6   confidential information, then the Party shall:
  7                (1) promptly notify in writing the Requesting Party and the Non-Party
  8   that some or all of the information requested is subject to a confidentiality agreement
  9   with a Non-Party;
 10                (2) promptly provide the Non-Party with a copy of the Protective Order
 11   in this Action, the relevant discovery request(s), and a reasonably specific description
 12   of the information requested; and
 13                (3) make the information requested available for inspection by the Non-
 14   Party, if requested.
 15             (c) If a Non-Party represented by counsel fails to commence the process
 16   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
 17   and accompanying information or fails contemporaneously to notify the Receiving
 18   Party that it has done so, the Receiving Party may produce the Non-Party’s
 19   confidential information responsive to the discovery request. If an unrepresented
 20   Non-Party fails to seek a protective order from this court within 14 days of receiving
 21   the notice and accompanying information, the Receiving Party may produce the Non-
 22   Party’s confidential information responsive to the discovery request. If the Non-Party
 23   timely seeks a protective order, the Receiving Party shall not produce any information
 24   in its possession or control that is subject to the confidentiality agreement with the
 25   Non-Party before a determination by the court unless otherwise required by the law
 26   or court order. Absent a court order to the contrary, the Non-Party shall bear the
 27   burden and expense of seeking protection in this court of its Protected Material.
 28   ///
                                                10
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 11 of 14 Page ID #:629




  1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  3   Protected Material to any person or in any circumstance not authorized under this
  4   Protective Order, the Receiving Party must immediately (a) notify in writing the
  5   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  7   whom unauthorized disclosures were made of all the terms of this Order, and (d)
  8   request such person or persons to execute the “Acknowledgment and Agreement to
  9   Be Bound” that is attached hereto as Exhibit A.
 10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 11         PROTECTED MATERIAL
 12         When a Producing Party gives notice to Receiving Parties that certain
 13   inadvertently produced material is subject to a claim of privilege or other protection,
 14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 16   may be established in an e-discovery order that provides for production without prior
 17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 18   parties reach an agreement on the effect of disclosure of a communication or
 19   information covered by the attorney-client privilege or work product protection, the
 20   parties may incorporate their agreement into this Protective Order.
 21   12.   MISCELLANEOUS
 22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 23   person to seek its modification by the Court in the future.
 24         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 25   would have to object to disclosing or producing any information or item on any
 26   ground not addressed in this Protective Order. Similarly, no Party waives any right to
 27   object on any ground to use in evidence of any of the material covered by this
 28   Protective Order.
                                                11
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 12 of 14 Page ID #:630




  1         12.3 Filing Protected Material. A Party that seeks to file under seal any
  2   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
  3   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
  4   Protected Material under seal is denied by the court, then the Receiving Party may
  5   file the information in the public record unless otherwise instructed by the court.
  6   13.   FINAL DISPOSITION
  7         After the final disposition of this Action, as defined in Section 4, within 60 days
  8   of a written request by the Designating Party, each Receiving Party must return all
  9   Protected Material to the Producing Party or destroy such material. As used in this
 10   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 11   summaries, and any other format reproducing or capturing any of the Protected
 12   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 13   must submit a written certification to the Producing Party (and, if not the same person
 14   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 15   category, where appropriate) all the Protected Material that was returned or destroyed
 16   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 17   compilations, summaries or any other format reproducing or capturing any of the
 18   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 19   archival copy of all pleadings, motion papers, trial, deposition, and hearing
 20   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 21   reports, attorney work product, and consultant and expert work product, even if such
 22   materials contain Protected Material. Any such archival copies that contain or
 23   constitute Protected Material remain subject to this Protective Order as set forth in
 24   Section 4.
 25         Notwithstanding any other provision of this Order, a Receiving Party that is
 26   an insurance company may maintain any and all Protected Material that is subject to
 27   this Order for longer than 60 days in order to comply with any law or regulation
 28   governing the maintenance of claims files by the Receiving Party including, but not
                                                12
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 13 of 14 Page ID #:631




  1   limited to, 10 California Code of Regulations 2695.3. A Receiving Party that is an
  2   insurance company may also disclose any Protected Material subject to this Order
  3   maintained in its claim file to any government agency or regulator as required by
  4   law or any reinsurer as required by contract.
  5   14.   Any violation of this Order may be punished by any and all appropriate
  6   measures including, without limitation, contempt proceedings and/or monetary
  7   sanctions.
  8
      Stipulated and agreed to by:
      Dated: November 23, 2020                  YARON & ASSOCIATES
  9                                             By: __/s/ George D. Yaron_________
 10
                                                George D. Yaron, Esq.
                                                James I. Silverstein, Esq.
 11                                             Attorneys for Plaintiff/Cross-Defendant
 12                                             AMERICAN CONTRACTORS
                                                INSURANCE COMPANY
 13                                             RISK RETENTION GROUP
 14
      Dated: November 23, 2020                  HEROLD & SAGER
 15                                             By: __/s/ Andrew D. Herold_________
 16                                             Andrew D. Herold, Esq.
                                                Brandon A. Howerton, Esq.
 17                                             Brooker M. Mullvain, Esq.
 18                                             Attorneys for Defendant/Cross-Defendant
                                                GRANITE STATE INSURANCE
 19                                             COMPANY and LEXINGTON
 20                                             INSURANCE COMPANY

 21   Dated: November 23, 2020                  WINEGAR LEGAL P.C.
 22                                             By: __/s/ Nathan L. Winegar_________
                                                Nathan L. Winegar, Esq.
 23                                             Attorneys for Defendant/
 24                                             Cross-Complainant
                                                NATIONAL CONTINENTAL
 25                                             INSURANCE COMPANY
 26   IT IS SO ORDERED this 23rd day of November 2020.
 27                                                   ___________/s/______________
                                                      Honorable Jacqueline Chooljian
 28                                                   United States Magistrate Judge
                                                13
Case 2:20-cv-08402-JFW-JC Document 49 Filed 11/23/20 Page 14 of 14 Page ID #:632




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________             [print   or   type   full   name],   of
  5   _________________ [print or type full address], declare under penalty of perjury that
  6   I have read in its entirety and understand the Protective Order that was issued by the
  7   United States District Court for the Central District of California on November 23,
  8   2020 in the case of American Contractors Insurance Company Risk Retention Group
  9   v. Granite State Insurance Company, et al. Case No. 2:20-cv-08402 JFW (JCx). I
 10   agree to comply with and to be bound by all the terms of this Protective Order and I
 11   understand and acknowledge that failure to so comply could expose me to sanctions
 12   and punishment in the nature of contempt. I solemnly promise that I will not disclose
 13   in any manner any information or item that is subject to this Protective Order to any
 14   person or entity except in strict compliance with the provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26

 27   Signature: __________________________________
 28
                                                14
